

EXHIBIT 10.19






















JOHNSON CONTROLS INTERNATIONAL PLC


SEVERANCE AND CHANGE IN CONTROL POLICY FOR OFFICERS


Effective as of September 2, 2016








































































--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
 
Page
ARTICLE I PURPOSE AND TERM
1
 
SECTION 1.01
Purpose of the Policy
1
 
SECTION 1.02
Term of the Policy
1
 
 
 
 
 
 
ARTICLE II DEFINITIONS
2
 
SECTION 2.01
"Annual Bonus Target Amount"
2
 
SECTION 2.02
"Average Bonus Amount"
2
 
SECTION 2.03
"Base Salary"
2
 
SECTION 2.04
"Board"
2
 
SECTION 2.05
"Cause"
2
 
SECTION 2.06
"Change in Control"
2
 
SECTION 2.07
"Change in Control Termination"


3
 
SECTION 2.08
"COBRA"
3
 
SECTION 2.09
"Code
3
 
SECTION 2.10
"Committee"
3
 
SECTION 2.11
"Company"
3
 
SECTION 2.12
"Covered Termination"
3
 
SECTION 2.13
"Effective Date"
3
 
SECTION 2.14
"Eligible Employee"
3
 
SECTION 2.15
"Employee"
3
 
SECTION 2.16
"Employer"
3
 
SECTION 2.17
"Employment Period"
3
 
SECTION 2.18
"ERISA"
4
 
SECTION 2.19
"Exchange Act"
4
 
SECTION 2.20
"Good Reason Resignation"
4
 
SECTION 2.21
"Involuntary Termination"
4
 
SECTION 2.22
"Key Employee"
4
 
SECTION 2.23
"Named Appeals Fiduciary"
4
 
SECTION 2.24
"Participant"
4
 
SECTION 2.25
"Permanent Disability"
4
 
SECTION 2.26
"Plan Administrator"
4
 
SECTION 2.27
"Policy"
5
 
SECTION 2.28
"Postponement Period"
5
 
SECTION 2.29
"Potential Change in Control"
5
 
SECTION 2.30
"Release"
5
 
SECTION 2.31
"Separation from Service"
5
 
SECTION 2.32
"Separation from Service Date"


5
 
SECTION 2.33
"Service"
6
 
SECTION 2.34
"Severance Benefits"
6
 
SECTION 2.35
"Subsidiary"
6
 
SECTION 2.36
"Successor"
6
 
SECTION 2.37
"Voluntary Resignation"
6









--------------------------------------------------------------------------------




 
 
 
Page
ARTICLE III TERMS AND CONDITIONS OF EMPLOYMENT FOLLOWING A CHANGE IN CONTROL
7
 
SECTION 3.01
Participation
7
 
SECTION 3.02
Position and Duties
7
 
SECTION 3.03
Compensation
7
 
 
ARTICLE IV PARTICIPATION AND ELIGIBILITY FOR SEVERANCE BENEFITS
8
 
SECTION 4.01
Participation
8
 
SECTION 4.02
Conditions
8
 
 
 
 
ARTICLE V DETERMINATION OF SEVERANCE BENEFITS
9
 
SECTION 5.01
Amount of Severance Benefits Upon a Covered Termination
9
 
SECTION 5.02
Amount of Severance Benefits Upon a Change in Control Termination
9
 
SECTION 5.03
Voluntary Resignation; Termination Due to Death or Permanent Disability
9
 
SECTION 5.04
Termination for Cause
10
 
SECTION 5.05
Reduction of Severance Benefits
10
 
SECTION 5.06
Non-Duplication of Benefits
10
 
SECTION 5.07
Outplacement Services
10
 
SECTION 5.08
Other Arrangements
10
 
 
 
 
ARTICLE VI METHOD, DURATION AND LIMITATION OF SEVERANCE BENEFIT PAYMENTS
11
 
SECTION 6.01
Method of Payment
11
 
SECTION 6.02
Code Section 409A
11
 
SECTION 6.03
Termination of Eligibility for Benefits
11
 
SECTION 6.04
Limitation on Benefits
12
 
 
 
 
ARTICLE VII RESTRICTIVE COVENANTS
13
 
SECTION 7.01
Confidential Information
13
 
SECTION 7.02
Non-Competition
13
 
SECTION 7.03
Non-Solicitation
13
 
SECTION 7.04
Non-Disparagement
13
 
SECTION 7.05
Reasonableness
13
 
SECTION 7.06
Equitable Relief
14
 
SECTION 7.07
Survival of Provisions
14
 
 
 
 
ARTICLE VIII THE PLAN ADMINISTRATOR
15
 
SECTION 8.01
Authority and Duties
15
 
SECTION 8.02
Compensation of the Plan Administrator
15
 
SECTION 8.03
Records, Reporting and Disclosure
15
 
 
 
 
ARTICLE IX AMENDMENT, TERMINATION AND DURATION
16
 
SECTION 9.01
Amendment, Suspension and Termination
16
 
SECTION 9.02
Duration


16
 
 
 
 
ARTICLE X DUTIES OF THE COMPANY AND THE COMMITTEE
17
 
SECTION 10.01
Records
17





--------------------------------------------------------------------------------




 
 
 
Page
 
SECTION 10.02
Payment
17
 
SECTION 10.03
Discretion
17

ARTICLE X1 CLAIM PROCEDURES
17
 
SECTION 11.01
Claim
17
 
SECTION 11.02
Respond to Claim
17
 
SECTION 11.03
Appeals of Denied Administrative Claims
17
 
SECTION 11.04
Appointment of the Named Appeals Fiduciary
18
 
 
 
 
ARTICLE X11 MISCELLANEOUS
19
 
SECTION 12.01
Nonalienation of Benefits
19
 
SECTION 12.02
Notices
19
 
SECTION 12.03
Successors
19
 
SECTION 12.04
Other Payments
19
 
SECTION 12.05
No Mitigation
19
 
SECTION 12.06
No Contract of Employment
19
 
SECTION 12.07
Severability of Provisions
19
 
SECTION 12.08
Heirs, Assigns, and Personal Representatives
19
 
SECTION 12.09
Headings and Captions
19
 
SECTION 12.10
Gender and Number
19
 
SECTION 12.11
Unfunded Policy
19
 
SECTION 12.12
Payments to Incompetent Persons
19
 
SECTION 12.13
Lost Payees
19
 
SECTION 12.14
Controlling Law
20







--------------------------------------------------------------------------------






ARTICLE I


PURPOSE AND TERM


Section 1.01 Purpose of the Policy The purpose of the Policy is to provide
Eligible Employees with certain compensation and benefits as set forth in the
Policy in the event the Eligible Employee’s employment with the Company or a
Subsidiary is terminated, or in the event of a Change in Control.


The benefits provided in connection with a Change in Control are intended to
assure that the Company will have the continued dedication of the Eligible
Employee, notwithstanding the possibility, threat or occurrence of a Change in
Control. The Board believes it is imperative to diminish the inevitable
distraction of the Eligible Employee by virtue of the personal uncertainties and
risks created by a pending or threatened Change in Control and to encourage the
Eligible Employee’s full attention and dedication to the Company currently and
in the event of any threatened or pending Change in Control, and to provide the
Eligible Employee with compensation and benefits arrangements for a limited
period following a Change in Control which ensure that the compensation and
benefits expectations of the Eligible Employee will be satisfied and which are
competitive with those of other corporations.


The Policy is not intended to be an “employee pension benefit plan” or “pension
plan” within the meaning of Section 3(2) of ERISA. Rather, the severance
provisions of this Policy areintended to be a “welfare benefit plan” within the
meaning of Section 3(1) of ERISA and to meetthe descriptive requirements of a
plan constituting a “severance pay plan” within the meaning of regulations
published by the Secretary of Labor at Title 29, Code of Federal Regulations,
section 2510.3-2(b). Accordingly, the Severance Benefits paid by the Policy are
not deferred compensation and no employee shall have a vested right to such
benefits.


Section 1.02 Term of the Policy The Policy shall generally be effective as of
the Effective Date, but subject to amendment from time to time in accordance
with Section 9.01. The Policy shall continue until terminated pursuant to
Article VIII of the Policy.




































































1



--------------------------------------------------------------------------------




ARTICLE II


DEFINITIONS


Section 2.01 “Annual Bonus Target Amount” shall mean 100% of the Participant’s
target annual bonus; provided that if the Participant’s target annual bonus for
the year has not yet been established as of the date of his or her Separation
from Service, then the target annual bonus in effect for the immediately
preceding year shall apply.


Section 2.02 “Average Bonus Amount” shall mean the average annual cash bonuses
paid or payable, including any amount that would have been paid or have been
payable were it not for a mandatory or voluntary deferral of such amount, to a
Participant by the Employer in respect of the three fiscal years (or the actual
length of the Participant’s employment if less than three fiscal years)
immediately preceding the fiscal year in which the Change in Control occurs. If
a Participant was not employed by the Employer for each of the full three fiscal
years, then the Participant’s annual cash bonus paid with respect to a partial
year shall be annualized for purposes of determining his or her Average Bonus
Amount.


Section 2.03 “Base Salary” shall mean the annual base salary in effect as of the
Participant’s Separation from Service Date.


Section 2.04 “Board” shall mean the Board of Directors of the Company, or any
successor thereto, or a committee thereof specifically designated for purposes
of making determinations hereunder.


Section 2.05 “Cause” shall mean an Employee’s (a) substantial failure or refusal
to perform the duties and responsibilities of his or her job as required by the
Company, (b) material violation of any fiduciary duty owed to the Company or its
affiliates, (c) conviction of, or entry of a plea of nolo contendere with
respect to, a felony, (d) conviction of, or entry of a plea of nolo
contendere with respect to, a misdemeanor which involves dishonesty, fraud or
morally repugnant behavior, (e) dishonesty, (f) theft, (g) violation of Company
rules or policy, or (h) other egregious or morally repugnant conduct that has,
or could have, a serious and detrimental impact on the Company, its affiliates
or their employees. The Plan Administrator, in its sole and
absolute discretion, shall determine Cause.


Section 2.06 “Change in Control” shall mean any of the following events that
occur after the Effective Date:


(a) any “person” (as defined in Section 13(d) and 14(d) of the Exchange
Act,excluding for this purpose, (i) the Company or any subsidiary company
(wherever incorporated) of the Company as defined by the law of the Company’s
place of incorporation or (ii) any employee benefit plan (or related trust)
sponsored or maintained by the Company or any such subsidiary company) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
directly or indirectly of securities of the Company representing more than
thirty percent (30%) of the combined voting power of the Company’s then
outstanding securities; provided, however, that no Change in Control will be
deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company;


(b) persons who, as of the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason (including without limitation, as a result of a
tender offer, proxy contest, merger or similar transaction) to constitute at
least a majority thereof, provided that any person becoming a Director of the
Company subsequent to the Effective Date shall be considered an Incumbent
Director if such person’s election or nomination for election was approved by a
vote of at least fifty percent (50%) of the Incumbent Directors; but provided
further, that any such person whose initial assumption of office is in
connection with an actual or threatened proxy contest relating to the election
of members of the Board or other actual or threatened solicitation of proxies or
consents by or on behalf of a “person” (as defined in Section 13(d) and 14(d) of
the Exchange Act) other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director;


(c) consummation of a reorganization, merger or consolidation, or sale or other
disposition of at least eighty percent (80%) of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own directly or
indirectly more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the company resulting from such Business
Combination (including, without limitation, a company which, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more Subsidiary companies (wherever
incorporated) of the Company as defined by the law of the Company’s place of
incorporation in


2



--------------------------------------------------------------------------------





substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding voting securities of the Company; or
(d) approval by the Shareholders of the Company of a complete liquidation or
dissolution of the Company.


Section 2.07 “Change in Control Termination” shall mean a Participant’s
Involuntary Termination or Good Reason Resignation that occurs during the period
beginning sixty (60) days prior to the date of a Change in Control and ending
two years after the date of such Change in Control; provided that if the
termination occurs prior to the Change in Control then the Eligible Employee
must reasonably demonstrate that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect the
Change in Control or (ii) otherwise arose in connection with or anticipation of
the Change in Control. Notwithstanding anything herein to the contrary,
Employees who become Eligible Individuals within the two year period after a
specific Change in Control shall not be eligible for a Change in Control
Termination with respect to such Change in Control.


Section 2.08 “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended, and the regulations promulgated thereunder.


Section 2.09 “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.


Section 2.10 “Committee” shall mean the Compensation Committee of the Board or
such other committee appointed by the Board to assist the Company in making
determinations required under the Policy in accordance with its terms. The
Committee may delegate its authority under the Policy to an individual or
another committee.


Section 2.11 “Company” shall mean Johnson Controls International plc. Unless it
is otherwise clear from the context, Company shall generally include
participating Subsidiaries.


Section 2.12 “Covered Termination” shall mean a Participant’s Involuntary
Termination that does not constitute a Change in Control Termination.


Section 2.13 “Effective Date” shall mean September 2, 2016.


Section 2.14 “Eligible Employee” shall mean an Employee who is employed as an
officer (whether or not elected by the Board) of Johnson Controls International
plc and who (a) does not have in effect an individual employment or severance
agreement with the Employer or (b) is not covered by the Tyco International
Change in Control Severance Plan for Certain U.S. Officers and Executives. For
clarity, any officer of the Company (i) who has in effect an individual
employment or severance agreement shall remain covered thereby (and not under
this Policy) until the date such agreement expires or is terminated, and (ii)
who is covered by the Tyco International Change in Control Severance Plan for
Certain U.S. Officers and Executives as of immediately prior to the Effective
Date shall continue to be covered thereunder (and not under this Policy) for the
two-year period following the effective date of the merger of Johnson Controls,
Inc. with and into a subsidiary of Tyco International plc. If any officer of the
Company who was so covered by either an agreement or the Tyco plan remains in
employment until the expiration of such agreement or plan, then such individual
will become covered hereunder immediately following the date of expiration of
the applicable agreement or plan. In addition, if a Change in Control occurs
after the Effective Date hereof, then any officer of the Company shall become
covered under this Policy, and shall cease to be eligible for the severance
benefits provided in such individual’s agreement or the Tyco plan, if the
severance benefits provided herein are greater than the severance benefits
provided under such individual’s agreement or the Tyco plan. If there is any
question as to whether an Employee is deemed an Eligible Employee for purposes
of the Policy, the Plan Administrator shall make the determination.


Section 2.15 “Employee” shall mean an individual employed by an Employer as a
common law employee of the Employer, and shall not include any person working
for the Company through a temporary service or on a leased basis or who is hired
by the Company as an independent contractor, consultant, or otherwise as a
person who is not an employee for purposes of withholding federal employment
taxes, as evidenced by payroll records or a written agreement with the
individual, regardless of any contrary governmental or judicial determination or
holding relating to such status or tax withholding.


Section 2.16 “Employer” shall mean the Company or any Subsidiary with respect to
which this Policy has been adopted.


Section 2.17 “Employment Period” shall mean, with respect to an Eligible
Employee who is in employment with the Employer immediately prior to a Change in
Control, the period beginning on the Change in Control and ending on the second
anniversary thereof.


3



--------------------------------------------------------------------------------




Section 2.18 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended, and the regulations promulgated thereunder.


Section 2.19 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder.


Section 2.20 “Good Reason Resignation” shall mean any retirement or termination
of employment by a Participant that is not initiated by the Employer and that is
caused by any one or more of the following events which occurs during the period
beginning sixty (60) days prior to the date of a Change in Control and ending
two years after the date of such Change in Control:


(a) Without the Participant’s written consent, assignment to the Participant of
any duties inconsistent in any material respect with the Participant’s
authority, duties or responsibilities as in effect immediately prior to the
Change in Control which represent a diminution of such duties, or any other
action by the Company which results in a material diminution in such authority,
duties or responsibilities


(b) Without the Participant’s written consent, a material change in the
geographic location at which the Participant must perform services to a location
which is more than fifty (50) miles from the Participant’s principal place of
business immediately preceding the Change in Control; provided, that such change
in location extends the commute of such Participant;


(c) Without the Participant’s written consent, a material reduction to the
Participant’s base compensation and benefits, taken as a whole, as in effect
immediately prior to the Change in Control; or


(d) The Company’s failure to obtain a satisfactory agreement from any Successor
to assume and agree to perform the Company’s obligations to the Participant
under this Policy, as contemplated in Section 12.03 herein. Notwithstanding the
foregoing, the Participant shall be considered to have a Good Reason Resignation
only if the Participant provides written notice to the Company specifying in
reasonable detail the events or conditions upon which the Participant is basing
such Good Reason Resignation and the Participant provides such notice within
ninety (90) days after the event that gives rise to the Good Reason Resignation.
Within thirty (30) days after notice has been received, the Company shall have
the opportunity, but shall have no obligation, to cure such events or conditions
that give rise to the Good Reason Resignation. If the Company does not cure such
events or conditions within the thirty (30)-day period, the Participant may
terminate employment with the Company based on Good Reason Resignation within
thirty (30) days after the expiration of the cure period.


Section 2.21 “Involuntary Termination” shall mean the date that a Participant
involuntarily separates from service with the Company and its Affiliates within
the meaning of Code Section 409A and shall not include a separation from service
for Cause, Permanent Disability or death, as provided under and subject to the
conditions of Article IV.


Section 2.22 “Key Employee” shall mean an Employee who, at any time during the
12-month period ending on the identification date, is a “specified employee”
under Code Section 409A, as determined by the Committee or its delegate. The
determination of Key Employees, including the number and identity of persons
considered specified employees and the identification date, shall be made by the
Committee or its delegate in accordance with the provisions of Code Section 409A
and the regulations promulgated thereunder.


Section 2.23 “Named Appeals Fiduciary” shall mean the person(s) appointed
pursuant to Section 11.04.


Section 2.24 “Participant” shall mean any Eligible Employee who meets the
requirements of Article II or Article III, as applicable, and thereby becomes
eligible for the payments and other benefits provided under the Policy.


Section 2.25 “Permanent Disability” shall mean that an Employee has a permanent
and total incapacity from engaging in any employment for the Employer for
physical or mental reasons. A “Permanent Disability” shall be deemed to exist if
the Employee meets the requirements for disability benefits under the Employer’s
long-term disability plan or under the requirements for disability benefits
under the Social Security law then in effect, or if the Employee is designated
with an inactive employment status at the end of a disability or medical leave.


Section 2.26 “Plan Administrator” shall mean the individual(s) appointed by the
Committee to administer the terms of the Policy as set forth herein and if no
individual is appointed by the Committee to serve as the Plan Administrator for
the Policy, the Plan Administrator shall be the Vice-President, Human Resources
(or the equivalent) of the Company. In the event of the occurrence of a
Potential Change in Control, the Vice-President, Human Resources (or the
equivalent) shall appoint a person or


4



--------------------------------------------------------------------------------





entity independent of the Company and any person operating under the Company’s
control or on its behalf to serve as Plan Administrator (and such person or
entity shall be the Plan Administrator for all purposes after such appointment),
and such appointment shall take effect and become irrevocable as of the date of
said appointment (provided that such appointment shall be revocable if a Change
in Control does not occur and the Potential Change in Control expires in
accordance with Section 2.29(y)). For periods prior to a Potential Change in
Control, the Plan Administrator may delegate all or any portion of its authority
under the Policy to any other person(s).


Section 2.27 “Policy” means this Johnson Controls International plc Severance
and Change in Control Policy for Officers, as set forth herein, and as the same
may from time to time be amended.


Section 2.28 “Postponement Period” shall mean, for a Key Employee, the period of
six months after the Key Employee’s Separation from Service Date (or such other
period as may be required by Code Section 409A) during which deferred
compensation may not be paid to the Key Employee under Code Section 409A.


Section 2.29 “Potential Change in Control” shall mean the occurrence and
continuation of any of the following:


(a) any “person” (as defined in Section 13(d) and 14(d) of the Exchange Act),
excluding for this purpose, (i) the Company or any subsidiary company (wherever
incorporated) of the Company as defined by the law of the Company’s place of
incorporation, or (ii) any employee benefit plan of the Company (or related
trust) sponsored or maintained by the Company or any such subsidiary company, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act) directly or indirectly of securities of the Company representing more than
five percent (5%) of the combined voting power of the Company’s then outstanding
securities unless such Person has reported or is required to report such
ownership on Schedule 13G under the Exchange Act (or any comparable or successor
report) or on Schedule 13D under the Exchange Act (or any comparable or
successor report), which Schedule 13D does not state any intention to or reserve
the right to control or influence the management or policies of the Company or
engage in any of the actions specified in Item 4 of such Schedule (other than
the disposition of the ordinary shares) so long as such Person neither reports
nor is required to report such ownership other than as described in this
paragraph; provided, however, that a Potential Change in Control will not be
deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company;


(b) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;


(c) any “person” (as defined in subsection (a)) publicly announces an intention
to take or to consider taking actions which, if consummated, would constitute or
result in a Change in Control;


(d) any person (as defined in subsection (a)) commences a solicitation (as
defined in Rule 14a-1 of the Exchange Act) of proxies or consents that has the
purpose of effecting or would (if successful) result in a Change in Control;


(e) a tender or exchange offer for at least thirty percent (30%) of the
outstanding voting securities of the Company, made by a “person” (as defined in
subsection (a)), is first published or sent or given (within the meaning of Rule
14d-2(a) of the Exchange Act); or


(f) the Board adopts a resolution to the effect that, for purposes of the
Policy, a Potential Change in Control has occurred.


The Potential Change in Control shall be deemed in effect until the earlier of
(x) the occurrence of a Change in Control, or (y) the adoption by the Board of a
resolution stating that, for purposes of the Policy, the Potential Change in
Control has expired.


Section 2.30 “Release” shall mean the Separation of Employment Agreement and
General Release, in the form as provided by the Company.


Section 2.31 “Separation from Service” means “separation from service” within
the meaning of Code Section 409A(a)(2)(A)(i) and the applicable regulations and
rulings promulgated thereunder.


Section 2.32 “Separation from Service Date” shall mean, with respect to a
Participant, the date on which such Participant experiences a Separation from
Service.




5



--------------------------------------------------------------------------------




Section 2.33 “Service” shall mean the total number of years and completed months
the Participant was an Employee of the Company. Service with Johnson Controls,
Inc. (and its affiliates) and Tyco International plc (and its affiliates) prior
to the Effective Date shall be treated as Service hereunder. Service with any
other predecessor employer or with a Subsidiary prior to the Subsidiary’s
becoming part of the Company shall be recognized only to the extent specified in
the merger, acquisition or other documentation pursuant to which the Subsidiary
became part of the Company. Periods of authorized leave of absence, such as
military leave, will be included in Service only to the extent required by
applicable law. Any period of employment with the Company, a Subsidiary, or a
predecessor employer for which an Eligible Employee previously received
severance benefits, shall be excluded from Service.


Section 2.34 “Severance Benefits” shall mean the cash amounts and other benefits
that a Participant is eligible to receive pursuant to Article V of the Policy.


Section 2.35 “Subsidiary” shall mean (a) a subsidiary company (wherever
incorporated) as defined by the law of the Company’s place of incorporation, (b)
any separately organized business unit, whether or not incorporated, of the
Company, (c) any employer that is required to be aggregated with the Company
pursuant to Code Section 414, and (d) any service recipient or employer that is
(i) within a controlled group of corporations with the Company as defined in
Code Sections 1563(a)(1), (2) and (3) where the phrase “at least 50%” is
substituted in each place “at least 80%” appears or (ii) with the Company as
part of a group of trades or businesses under common control as defined in Code
Section 414(c) and Treas. Reg. Section 1.414(c)-2 where the phrase “at least
50%” is substituted in each place “at least 80%” appears, provided, however,
that when the relevant determination is to be based upon legitimate business
criteria (as described in Treas. Reg. Section 1.409A-1(b)(5)(iii)(E) and Section
1.409A- 1(h)(3)), the phrase “at least 20%” shall be substituted in each place
“at least 80%” appears as described above with respect to both a controlled
group of corporations and trades or business under common control.


Section 2.36 “Successor” shall mean any corporation or unincorporated entity or
group of corporations or unincorporated entities which acquires ownership,
directly or indirectly, through merger, consolidation, purchase or otherwise, of
all or substantially all of the assets of the Company.


Section 2.37 “Voluntary Resignation” shall mean any Separation from Service that
is not initiated by the Company or any Subsidiary, other than a Good Reason
Resignation.




























































6



--------------------------------------------------------------------------------





ARTICLE III


TERMS AND CONDITIONS OF EMPLOYMENT FOLLOWING A CHANGE IN CONTROL


Section 3.01 Participation. Each Eligible Employee who is in the employment of
the Employer immediately prior to a Change in Control shall be subject to the
provisions of this Article III. Nothing herein shall be deemed to guarantee
employment to a Participant during the Employment Period. Rather, if a
Participant is terminated or terminates from employment during the Employment
Period, then all of the amounts due and benefits provided under this Article III
shall cease as of the date of such termination of employment, and the sole
amounts due or benefits to be provided to the Participant shall be those set
forth in Article V if such individual is eligible therefor.


Section 3.02 Position and Duties. During the Employment Period, the
Participant’s position (including status, offices, titles and reporting
requirements), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the ninety (90)-day period immediately
preceding the Change in Control.


Section 3.03 Compensation.


(a) Base Salary. During the Employment Period, the Participant shall receive an
annual base salary at least equal to the Participant’s highest annual base
salary as in effect with the Employer during the twelve (12)-month period
immediately preceding the month in which the Change in Control occurs.


(b) Annual Bonus. The Participant shall be awarded, for each fiscal year ending
during the Employment Period, an annual bonus in cash at least equal to the
Average Bonus Amount. Each such annual bonus shall be paid no later than the
fifteenth (15th) day of the third month of the fiscal year next following the
fiscal year for which the annual bonus is awarded, unless the Participant shall
elect to defer the receipt of such annual bonus in accordance with the terms of
any deferred compensation plan then in effect.


(c) Incentive, Savings and Retirement Plans. During the Employment Period, the
Participant shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company, but in no event shall such plans, practices,
policies and programs provide the Participant with incentive opportunities
(measured with respect to both regular and special incentive opportunities, to
the extent, if any, that such distinction is applicable), savings opportunities
and retirement benefit opportunities, in each case, less favorable, in the
aggregate, than the most favorable of those provided by the Employer for the
Participant under such plans, practices, policies and programs as in effect at
any time during the ninety (90)-day period immediately preceding the Change in
Control. The amount payable to the Participant under any such incentive
program(s) that provide for an annual bonus will be reduced (but not below zero)
by the amount of the annual bonus paid or payable to the Participant for the
same performance period in accordance with Section 3.03(b) above. Any amounts
payable to the Participant under the incentive program(s) for any performance
period shall be paid no later than the fifteenth (15th) day of the third month
of the fiscal year next following the fiscal year that includes the performance
period for which such payments are awarded.


(d) Welfare Benefit Plans. During the Employment Period, the Participant and/or
the Participant’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company (including, without
limitation, medical, prescription, dental, disability, salary continuance,
employee life, group life, accidental death and travel, accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company, but in no event shall such plans, practices, policies and programs
provide the Participant with benefits which are less favorable, in the
aggregate, than the most favorable of such plans, practices, policies and
programs in effect for the Participant at any time during the 90-day period
immediately preceding the Change in Control.


(e) Office and Support Staff. During the Employment Period, the Participant
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the
Participant by the Employer at any time during the 90-day period immediately
preceding the Change in Control or, if more favorable to the Participant, as
provided generally at any time thereafter with respect to other peer executives
of the Company.










7



--------------------------------------------------------------------------------




ARTICLE IV


PARTICIPATION AND ELIGIBILITY FOR SEVERANCE BENEFITS


Section 4.01 Participation. Each Eligible Employee who incurs a Covered
Termination or a Change in Control Termination and who satisfies the conditions
of Section 4.02 shall be eligible to receive the Severance Benefits described in
this Policy, subject however, to the application of the non-duplication
provisions of Section 5.06.


Section 4.02 Conditions.


(a) Eligibility for any Severance Benefits is expressly conditioned on the
occurrence of the following within sixty (60) days after the Participant’s
Separation from Service Date: (i) execution by the Participant of a Release and
delivery of the Release to the Company within 45 days of the Separation from
Service Date, and non-revocation of the Release during the seven-day period
following the execution of the Release; (ii) compliance by the Participant with
all the terms and conditions of such Release; (iii) the Participant’s written
agreement to comply with the provisions in Article VII after the Participant’s
employment with the Company; and (iv) to the extent permitted in Section 5.05 of
the Policy, execution of a written agreement that authorizes the deduction of
amounts owed to the Company prior to the payment of any Severance Benefits (or
in accordance with any other schedule as is agreed between the Participant and
the Company). If the Plan Administrator determines that the Participant has not
fully complied with any of the terms of the Release and any of the agreements
described hereinabove, then the Plan Administrator may withhold Severance
Benefits not yet in pay status or discontinue the payment of the Participant’s
Severance Benefits and may require the Participant, by providing written notice
of such repayment obligation to the Participant, to repay any portion of the
Severance Benefits already received under the Policy. If the Plan Administrator
notifies a Participant that repayment of all or any portion of the Severance
Benefits received under the Policy is required, such amounts shall be repaid
within thirty (30) calendar days of the date the written notice is sent,
provided, however, that if the Participant files an appeal of such determination
under the claims procedures described in Article XI, then such repayment
obligation shall be suspended pending the outcome of the appeals procedure. Any
remedy under this subsection (a) shall be in addition to, and not in place of,
any other remedy, including injunctive relief, that the Company may have.


(b) Notwithstanding compliance with Section 4.02(a), an Eligible Employee will
not be eligible to receive Severance Benefits under any of the following
circumstances:


(i) The Eligible Employee’s Voluntary Resignation;


(ii) The Eligible Employee resigns employment (other than a Good Reason
Resignation) before the job-end date mutually agreed to in writing between the
Participant and the Employer, including any extension thereto as is mutually
agreed to in writing between the parties;


(iii) The Eligible Employee’s employment is terminated for Cause;


(iv) The Eligible Employee’s employment is terminated due to the Eligible
Employee’s death or Permanent Disability;


(v) The Eligible Employee does not return to work within the period prescribed
by law (or if there is no such period prescribed by law, then within a
reasonable period as is determined by the Plan Administrator) following an
approved leave of absence, unless such period is extended by mutual written
agreement of the parties; or


(vi) The Eligible Employee’s employment with the Employer terminates as a result
of a Change in Control and the Eligible Employee accepts employment, or has the
opportunity to continue employment, with a Successor (other than under terms and
conditions which would permit a Good Reason Resignation).


(c) The Plan Administrator has the discretion to make initial determinations
regarding an Eligible Employee’s eligibility to receive Severance Benefits
hereunder.


(d) An Eligible Employee returning from approved military leave will be eligible
for Severance Benefits if: (i) he/she is eligible for reemployment under the
provisions of the Uniformed Services Employment and Reemployment Rights Act
(USERRA); (ii) his/her premilitaryleave job is eliminated; and (iii) the
Employer’s circumstances are changed so as to make reemployment in another
position impossible or unreasonable, or re-employment would create an undue
hardship for the Employer. If the Eligible Employee returning from military
leave qualifies for Severance Benefits, his/her severance benefits will be
calculated as if he/she


8



--------------------------------------------------------------------------------





had remained continuously employed from the date he/she began his/her military
leave. The Eligible Employee must also satisfy any other relevant conditions for
payment, including execution of a Release.




ARTICLE V


DETERMINATION OF SEVERANCE BENEFITS


Section 5.01 Amount of Severance Benefits Upon a Covered Termination. If a
Participant experiences a Covered Termination and is determined to be eligible
for Severance Benefits, then the Participant shall receive a cash payment equal
to 1.5 times the sum of (i) the Participant’s annual Base Salary and (ii) the
Participant’s Annual Bonus Target Amount. Payment will be made in accordance
with Article VI.


Section 5.02 Amount of Severance Benefits Upon a Change in Control Termination.
If a Participant experiences a Change in Control Termination and is determined
to be eligible for Severance Benefits, then:


(a) Salary Replacement Benefits. The Participant shall receive a cash payment
equal to three (3.0) times the sum of (i) the Participant’s annual Base Salary
and (ii) the greater of: (x) the Participant’s Average Bonus Amount and (y) the
amount of the annual bonus paid to the Participant for the fiscal year of the
Company immediately preceding the year in which the Participant’s Separation
from Service occurs. Payment will be made in accordance with Article VI.


(b) Bonus. The Participant shall receive a cash payment equal to his or her
pro-rated annual bonus (based on the number of full months completed from the
beginning of the fiscal year through the Separation from Service), determined as
if the target performance goals had been achieved, for the year in which
Participant’s Separation from Service occurs; provided, however, that to the
extent that a bonus payment for such period is paid as a result of a Change in
Control under the terms of the incentive plan governing annual bonuses, then the
amount otherwise payable under this Section 5.02(b) will be offset by the
payment made under such other incentive plan. Payment will be made in accordance
with Article VI.


(c) Welfare Benefits. The Participant shall continue to be eligible to
participate in the welfare benefits plan coverage in effect at the date of his
or her termination (or generally comparable coverage) for himself or herself
and, where applicable, his or her spouse or domestic partner and dependents, as
the same may be changed from time to time for employees of the Company
generally, as if Participant had continued in employment for twenty-four (24)
months following the Change in Control (such period is referred to herein as the
“Benefits Continuation Period”). The Participant shall be responsible for the
payment of the employee portion of any premiums or contributions that are
required during the Benefits Continuation Period and such premiums and
contributions shall be made within the time period and in the amounts that other
employees are required to pay to the Company for similar coverage. The
Participant’s failure to pay the applicable premiums or contributions shall
result in the cessation of the applicable coverage for the Participant and his
or her spouse or domestic partner and dependents. Notwithstanding any other
provision of this Policy to the contrary, in the event that a Participant
commences employment with another company at any time during the Benefits
Continuation Period and becomes eligible for coverage under the plan(s) of such
other company, the benefits provided under the Company’s plans will become
secondary to those provided under the other employer’s plans through the end of
the Benefits Continuation Period. Within thirty (30) days following the
Participant’s commencement of employment with another company, the Participant
shall provide the Company written notice of such employment and provide
information to the Company regarding the welfare benefits provided to the
Participant by his or her new employer. The COBRA continuation coverage period
under section 4980B of the Code shall run concurrently with the continuation
period described herein.


(d) Retirement Make-Up Payment. If the Participant is participating in a
qualified and/or nonqualified defined contribution retirement plan immediately
prior to the Change in Control, then the Participant shall receive a cash
payment equal to the amount ofemployer contributions that would have been
allocated for such Participant under such plans through the end of the Benefits
Continuation Period, if the Participant’s compensation had continued until the
end of the Benefits Continuation Period at the same level as was in effect
immediately prior to his or her Change in Control Termination, but determined
without regard to any interest such amounts would have earned until the end of
the Benefits Continuation Period. Payment will be made in accordance with
Article VI.


Section 5.03 Voluntary Resignation; Termination Due to Death or Permanent
Disability. If the Eligible Employee’s employment terminates due to (a) the
Eligible Employee’s Voluntary Resignation, (b) death, or (c) Permanent
Disability, then the Eligible Employee shall not be entitled to receive
Severance Benefits under this Policy and shall be entitled only to those
benefits (if any) as may be available under the Company’s other benefit plans
and policies effective at the time of such termination.




9



--------------------------------------------------------------------------------




Section 5.04 Termination for Cause.


(a) If any Eligible Employee’s employment is terminated by the Company for
Cause, then the Eligible Employee shall not be entitled to receive Severance
Benefits under this Policy and shall be entitled only to those benefits that are
legally required to be provided to the Eligible Employee. In addition,
notwithstanding any other provision of this Policy to the contrary, if the
Committee or the Plan Administrator determines that an Eligible Employee (a) has
engaged in conduct that constitutes Cause at any time prior to the Eligible
Employee’s Separation from Service Date, or (b) after the Employee’s Separation
from Service Date, has been convicted of or entered a plea of nolo contendere
with respect to either a felony, or a misdemeanor which involves dishonesty,
fraud or morally repugnant behavior, based on conduct which occurred prior to
the Eligible Employee’s Separation from Service Date, then any Severance
Benefits payable to the Eligible Employee under this Policy shall immediately
cease, and the Eligible Employee shall be required to return any Severance
Benefits paid to the Eligible Employee prior to such determination.


(b) The Company may withhold paying Severance Benefits under the Policy pending
resolution of any good faith inquiry that is likely to lead to a finding
resulting in Cause or that may result in the termination of benefits hereunder.
If the Company has offset other payments owed to the Eligible Employee under any
other plan or program, it may, in its sole discretion, waive its repayment right
solely with respect to the amount of the offset so credited.


(c) Any dispute regarding a termination for Cause or the termination of benefits
hereunder will be resolved by the Plan Administrator. Such determination will be
based on all of the facts and circumstances presented to the Plan Administrator
by the Company. If the Plan Administrator determines that the Eligible
Employee’s termination of employment is for Cause, or determinates that the
Eligible Employee has engaged in conduct after his or her Separation from
Service date that will result in the cessation of benefits hereunder, then the
Plan Administrator will notify the Eligible Employee in writing of such
determination, describing in detail the reason for such determination, including
without limitation the specific conduct that constituted the basis for the
determination. The Eligible Employee shall have the right to contest the
determination of the Plan Administrator in accordance with the Appeals Procedure
described in Section 11.03.


Section 5.05 Reduction of Severance Benefits. With respect to amounts paid under
the Policy that are not subject to Code Section 409A and the regulations
promulgated thereunder, the Plan Administrator reserves the right to make
deductions in accordance with applicable law for any monies owed to the Company
by the Participant or the value of Company property that the Participant has
retained in his/her possession. With respect to amounts paid under the Policy
that are subject to Code Section 409A and the regulations promulgated
thereunder, the Plan Administrator reserves the right to make deductions in
accordance with applicable law for any monies owed to the Company by the
Participant or the value of the Company property that the Participant has
retained in his/her possession; provided, however, that such deduction shall not
exceed $5,000 in the aggregate to the extent it would be considered an
acceleration of benefit payments.


Section 5.06 Non-Duplication of Benefits. The Policy is intended to supersede,
and not to duplicate, the provisions of any severance or other plan that
specifically provide the same type or types of benefits as are described herein.
However, the Policy is not intended to supersede any other plan, program,
arrangement or agreement providing a Participant with benefits upon a
termination of employment that are not described herein, including but not
limited to, payment of accrued vacation pay, the vesting or exercise rights of
any equity award, or the payment of any long-term cash bonus. In such case, the
Participant shall be entitled to receive the payments or benefits so provided by
any such other plan, program, arrangement or agreement in accordance with its
terms.


Section 5.07 Outplacement Services. The Company may, in its sole absolute
discretion, pay the cost of outplacement services for the Participant at the
outplacement agency that the Company regularly uses for such purpose or,
provided the Vice President, Human Resources of the Company provides prior
approval, at an outpatient agency selected by the Participant; provided,
however, that the period of outplacement services shall not exceed twelve (12)
months from the Participant’s Separation from Service.


Section 5.08 Other Arrangements. The Board, the Committee or the Plan
Administrator may provide to a Participant additional severance pay or benefits
not otherwise described herein in its sole and absolute discretion, including
providing for payments to the Participant under certain compensation or bonus
plans under circumstances where such plans would not otherwise provide for
payment thereof. It is the specific intention of the Company that if such
discretion is exercised, then any such additional pay or benefits provided shall
be subject to this Policy as if fully set forth herein.










10



--------------------------------------------------------------------------------





ARTICLE VI
METHOD, DURATION AND LIMITATION OF SEVERANCE BENEFIT PAYMENTS


Section 6.01 Method of Payment. The cash Severance Benefits to which a
Participant is entitled pursuant to Section 5.01 shall be paid in a single lump
sum payment within ninety (90) days following the Participant’s Separation from
Service Date, or shall be paid in such amounts during such period (not to exceed
eighteen (18) months following the Participant’s Separation from Service Date),
as is determined in the sole discretion of the Plan Administrator (or the
Committee, if the Plan Administrator is the Participant). Notwithstanding the
foregoing, no discretion as to the timing and form of payment is allowed for the
amount of the cash Severance Benefits that exceed the lesser of (a) two times
the Participant’s annualized compensation (as determined pursuant to Code
Section 409A) for the calendar year preceding the year of Separation from
Service, or (b) two times the compensation limit in effect under Code Section
401(a)(17) for the year in which the Separation from Service occurs; such amount
shall be required to be paid in a lump sum within ninety (90) days following the
Participant’s Separation from Service Date.


The cash Severance Benefits to which a Participant is entitled pursuant to
Section 5.02 shall be paid in a single lump sum payment within sixty (60) days
following the Participant’s Separation from Service Date; provided, however,
that the annual bonus amount payable pursuant to Section 5.02(b) shall be paid
at the same time as bonuses would be payable under the applicable bonus or
incentive plan or program and the benefits described in Section 5.02(c) shall be
provided in accordance with the terms thereof.


In no event will interest be credited on the unpaid balance for which a
Participant may become eligible. Payment shall be made by mailing to the last
address provided by the Participant to the Company or such other reasonable
method as determined by the Plan Administrator. All payments of Severance
Benefits are subject to applicable federal, state and local taxes and
withholdings. In the event of the Participant’s death prior to receiving the
full cash payment due to him or her, the remaining amount of such payment shall
be paid to the Participant’s estate in a single lump-sum payment within thirty
(30) days following the Participant’s death.


Section 6.02 Code Section 409A.


(a) Notwithstanding any provision of the Policy to the contrary, if required by
Code Section 409A and if a Participant is a Key Employee, then no Benefits shall
be paid to the Participant during the Postponement Period. If a Participant is a
Key Employee and payment of Benefits is required to be delayed for the
Postponement Period under Code Section 409A, the accumulated amounts withheld on
account of Code Section 409A shall be paid in a lump sum payment within thirty
(30) days after the end of the Postponement Period and no interest or other
adjustment shall be made for the delayed payment. If the Participant dies during
the Postponement Period prior to the payment of Severance Benefits, then the
amounts withheld on account of Code Section 409A shall be paid to the
Participant’s estate within thirty (30) days after the Participant’s death.


(b) This Agreement is intended to meet the requirements of the “short-term
deferral” exception, the “separation pay” exception and other exceptions under
Code Section 409A and the regulations promulgated thereunder. Notwithstanding
anything in this Policy to the contrary, if required by Code Section 409A,
payments may only be made under this Policy upon an event and in a manner
permitted by Code Section 409A, to the extent applicable. For purposes of Code
Section 409A, the right to a series of payments under the Policy shall be
treated as a right to a series of separate payments. All reimbursements and
in-kind benefits provided under the Policy shall be made or provided in
accordance with the requirements of section 409A of the Code, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in the Policy, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit. In no event may a Participant designate the year of payment for any
amounts payable under this Policy.


Section 6.03 Termination of Eligibility for Benefits.


(a) All Eligible Employees shall cease to be eligible to participate in this
Policy, and all Severance Benefits payments shall cease upon the occurrence of
the earlier of:


(i) Subject to Article IX, termination or modification of the Policy; or


(ii) Completion of any obligation of the Company or its Subsidiaries to make any
payment or distribution under Articles III and V for the benefit of the
Participant.




11



--------------------------------------------------------------------------------




(b) Notwithstanding anything herein to the contrary, the Company shall have the
right to cease all Severance Benefits payments and to recover payments
previously made to the Participant should the Participant at any time breach the
Participant’s undertakings under the terms of the Policy, including, but not
limited to, the provisions of Article VII or the Release.


Section 6.04 Limitation on Benefits.


(a) Notwithstanding any other provision of this Policy, except as provided in
subsection (b), in the event it shall be determined that any payment or
distribution by the Company or its Subsidiaries to or for the benefit of a
Participant (whether paid or provided pursuant to the terms of this Policy or
otherwise) (a “Payment”) would be nondeductible by the Company for Federal
income tax purposes because of Section 280G of the Code, then the aggregate
present value of the benefits provided to the Participant pursuant to the rights
granted under this Policy (such benefits are hereinafter referred to as “Plan
Payments”) shall be reduced to the Reduced Amount. The “Reduced Amount” shall be
an amount expressed in present value which maximizes the aggregate present value
of Plan Payments without causing any Payment to be nondeductible by the Company
because of Section 280G of the Code. For purposes of this Section 6.04, present
value shall be determined in accordance with Section 280G(d)(4) of the Code. To
the extent necessary to eliminate an excess parachute amount that would not be
deductible by the Company for Federal income tax purposes because of Section
280G of the Code, the amounts payable or benefits to be provided to the
Participant shall be reduced such that the economic loss to the Participant as a
result of the excess parachute amount elimination is minimized. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of section 409A and where two economically equivalent amounts are
subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis but not below zero.


(b) If the Firm (as defined in Section 6.04(c)) determines that the payments to
the Participant (before any reductions as described in Section 6.04(a)) on an
after-tax basis (i.e., after federal, state and local income and excise taxes
and federal employment taxes) would exceed the Reduced Amount on an after-tax
basis (i.e., after federal, state and local income and federal employment taxes)
then such payments will not be reduced as described in Section 6.04(a).


(c) All determinations required to be made under this Section 6.04 shall be made
by a nationally recognized accounting or consulting firm selected by the
Vice-President, Human Resources of the Company (or the equivalent) upon the
occurrence of a Potential Change in Control (the “Firm”), which shall provide
detailed supporting calculations both to the Company and the Participant within
fifteen (15) business days of the Separation from Service Date or such earlier
time as is requested by the Company. Any such determination by the Firm shall be
binding upon the Company, its successors and the Participant (subject to (e)
below). Within five (5) business days of the determination by the Firm as to the
Reduced Amount, the Company shall provide to the Participant such Payments as
are then due to the Participant in accordance with the rights afforded under
this Policy or any other applicable plan.


(d) The Company shall reimburse the Participant for any costs or expenses of tax
counsel incurred by the Participant in connection with any audit or
investigation by the Internal Revenue Service, or any state or local tax
authorities, concerning the application of Code Section 280G to any Payments
(provided, that the Participant retains tax counsel acceptable to the Company).
In the event that as a result of any such audit or investigation, the reduction
in Plan Payments under (a) above is finally determined not to be sufficient in
amount to permit the deduction by the Company of all Payments under Code Section
280G, then the Company shall pay the Participant an additional amount which
shall be sufficient to put the Participant, after payment of any additional
income, employment and excise taxes, interest and penalties, in substantially
the same economic position as if the reduction had been sufficient.
Notwithstanding anything herein to the contrary, any reimbursement or payment
pursuant to this Section 6.04(d) shall be made in a manner, and in such
timeframe, that complies with the requirements of Treasury Regulations Section
1.409A-3(i)(1)(v).


(e) In the event that the Firm determines that a reduction effected pursuant to
(a) above was excessive in amount due to changes in relevant data or information
following its original determination under (c) above, and that additional Plan
Payments could have been made thereunder, the Company shall promptly make such
additional payments to the Participant.




















12



--------------------------------------------------------------------------------





ARTICLE VII


RESTRICTIVE COVENANTS


Section 7.01 Confidential Information. The Participant agrees that he or she
shall not, directly or indirectly, use, make available, sell, disclose or
otherwise communicate to any person, other than in the course of the
Participant’s assigned duties and for the benefit of the Company, either during
the period of the Participant’s employment or at any time thereafter, any
nonpublic, proprietary or confidential information, knowledge or data relating
to the Company, any of its Subsidiaries, affiliated companies or businesses,
which shall have been obtained by the Participant during the Participant’s
employment by the Company or a Subsidiary. The foregoing shall not apply to
information that (a) was known to the public prior to its disclosure to the
Participant; (b) becomes known to the public subsequent to disclosure to the
Participant through no wrongful act of the Participant or any representative of
the Participant; or (c) the Participant is required to disclose by applicable
law, regulation or legal process (provided that, to the extent permitted by law,
regulation or legal process, the Participant provides the Company with prior
notice of the contemplated disclosure and reasonably cooperates with the Company
at its expense in seeking a protective order or other appropriate protection of
such information).Notwithstanding clauses (a) and (b) of the preceding sentence,
the Participant’s obligation to maintain such disclosed information in
confidence shall not terminate where only portions of the information are in the
public domain. Notwithstanding the foregoing, nothing herein shall prohibit the
Participant from reporting or otherwise disclosing possible violations of state,
local or federal law or regulation to any governmental agency or entity, or
making other disclosures that, in each case, are protected under whistleblower
provisions of local, state or federal law or regulation.


Section 7.02 Non-Competition. The Participant acknowledges that he or she
performs services of a unique nature for the Company that are irreplaceable, and
that his or her performance of such services for a competing business will
result in irreparable harm to the Company. Accordingly, except as prohibited by
law, during the Participant's employment with the Company or a Subsidiary or
affiliate and for the one (1) year period following termination of employment
for any reason, the Participant agrees that the Participant will not, directly
or indirectly, own, manage, operate, control (including indirectly through a
debt or equity investment), provide services to, or be employed by any person or
entity engaged in any business that is (a) located in or provides services or
products to a region with respect to which the Participant had substantial
responsibilities while employed by the Company or its present or former parent,
subsidiaries or affiliates, and (b) competitive with (i) the line of business or
businesses of the Company or its present or predecessor parent, subsidiaries or
affiliates that the Participant was employed with during the Participant's
employment (including any prospective business to be developed or acquired that
was proposed at the date of termination of employment), or (ii) any other
business of the Company or its present or predecessor parent, subsidiaries or
affiliates with respect to which the Participant had substantial exposure during
such employment. This Section 7.02 shall not prevent the Participant from owning
not more than one percent (1%) of the total shares of all classes of stock
outstanding of any publicly held entity engaged in such business, nor will it
restrict the Participant from rendering services to charitable organizations, as
such term is defined in section 501(c) of the Code.


Section 7.03 Non-Solicitation. The Participant agrees that during the
Participant's employment with the Company or its present or former parent,
subsidiaries or affiliates, and for the two-year period thereafter, the
Participant will not, directly or indirectly, on the Participant's own behalf or
on behalf of another (a) solicit, recruit, aid or induce any employee of the
Company or its present or former parent, subsidiaries or affiliates to leave
their employment with the Company or its present or former parent, subsidiaries
or affiliates in order to accept employment with or render services to another
person or entity unaffiliated with the Company or its present or former parent,
subsidiaries or affiliates, or (b) hire or knowingly take any action to assist
or aid any other person or entity in identifying or hiring any such employee, or
solicit, aid, or induce any customer of the Company or its present or former
parent, subsidiaries or affiliates to purchase goods or services then sold by
the Company or its present or former parent, subsidiaries or affiliates from
another person or entity, or assist or aid any other persons or entity in
identifying or soliciting any such customer, or otherwise interfere with the
relationship of the Company or its present or former parent, subsidiaries or
affiliates with any of its employees, customers, agents, or representatives.


Section 7.04 Non-Disparagement. Each of the Participant and the Company (for
purposes hereof, the Company shall mean only the Participant officers and
directors thereof and not any other employees) agrees not to make any statements
that disparage the other party, or in the case of the Company or its
Subsidiaries, their respective affiliates, employees, officers, directors,
products or services. Notwithstanding the foregoing, statements made in the
course of sworn testimony in administrative, judicial or arbitral proceedings
(including, without limitation, depositions in connection with such proceedings)
shall not be subject to this Section 7.04..


Section 7.05 Reasonableness. In the event the provisions of this Article VII
shall ever be deemed to exceed the time, service, scope, geographic or other
limitations permitted byapplicable laws in any jurisdiction, then such
provisions shall be deemed reformed in such jurisdiction to the maximum time,
service, scope, geographic or other limitations, as the case may be, permitted


13



--------------------------------------------------------------------------------




by applicable laws. In addition, the Company shall have the right to include the
provisions of this Article VII in the Release, but modified as the Company deems
reasonably necessary to ensure compliance with the maximum time, service, scope,
geographic or other limitations, as the case may be, permitted by applicable
laws.


Section 7.06 Equitable Relief.


(a) By participating in the Policy, the Participant acknowledges that the
restrictions contained in this Article VII are reasonable and necessary to
protect the legitimate interests of the Company, its Subsidiaries and its
affiliates, that the Company would not have established this Policy in the
absence of such restrictions, and that any violation of any provision of this
Article VII will result in irreparable injury to the Company. By agreeing to
participate in the Policy, the Participant represents that his or her experience
and capabilities are such that the restrictions contained in this Article VII
will not prevent the Participant from obtaining employment or otherwise earning
a living at the same general level of economic benefit as is currently the case.
The Participant further represents and acknowledges that (i) he or she has been
advised by the Company to consult his or her own legal counsel in respect of
this Policy, and (ii) that he or she has had full opportunity, prior to agreeing
to participate in this Policy, to review thoroughly this Policy with his or her
counsel. The Company likewise acknowledges that the restrictions contained in
Section 7.04 are necessary to protect the legitimate interests of the
Participant, and that any violation of Section 7.04 by the Company will result
in irreparable injury to the Participant.


(b) The Participant agrees that the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of this Article VII, which rights shall be cumulative
and in addition to any other rights or remedies to which the Company may be
entitled. (c) The Participant irrevocably and unconditionally (i) agrees that
any suit, action or other legal proceeding arising under the Policy, including
without limitation, any action commenced by the Company for preliminary and
permanent injunctive relief or other equitable relief, may be brought in the
United States District Court for the District of New York, or if such court does
not have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in New York, (ii) consents to the non-exclusive jurisdiction of any
such court in any such suit, action or proceeding, and (iii) waives any
objection which the Participant may have to the laying of venue of any such
suit, action or proceeding in any such court. The Participant also irrevocably
and unconditionally consents to the service of any process, pleadings, notices
or other papers in a manner permitted by the notice provisions of Section 12.02.


Section 7.07 Survival of Provisions. The obligations contained in this Article
VII shall survive the termination of Participant’s employment with the Company
or a Subsidiary and shall be fully enforceable thereafter.






















































14



--------------------------------------------------------------------------------





ARTICLE VIII


THE PLAN ADMINISTRATOR


Section 8.01 Authority and Duties. It shall be the duty of the Plan
Administrator, on the basis of information supplied to it by the Company and the
Committee, to properly administer the Policy. The Plan Administrator shall have
the full power, authority and discretion to construe, interpret and administer
the Policy, to make factual determinations, to correct deficiencies therein, and
to supply omissions. All decisions, actions and interpretations of the Plan
Administrator shall be final, binding and conclusive upon the parties with
respect to denied claims for Severance Benefits, except in those cases where
such determination is subject to review by the Named Appeals Fiduciary (as
defined in Section 11.04). The Plan Administrator may adopt such rules and
regulations and may make such decisions as it deems necessary or desirable for
the proper administration of the Policy.


Section 8.02 Compensation of the Plan Administrator. The Plan Administrator
appointed for periods prior to a Potential Change in Control shall receive no
compensation for services as such. The Plan Administrator appointed for periods
on and after a Potential Change in Control will be entitled to receive
reasonable compensation as is mutually agreed upon between the parties. All
reasonable expenses of the Plan Administrator shall be paid or reimbursed by the
Company upon proper documentation. The Plan Administrator shall be indemnified
by the Company against personal liability for actions taken in good faith in
thedischarge of the Plan Administrator’s duties.


Section 8.03 Records, Reporting and Disclosure. The Plan Administrator shall
keep a copy of all records relating to the payment of Severance Benefits to
Participants and former Participants and all other records necessary for the
proper operation of the Policy. All Policy records shall be made available to
the Committee, the Company and to each Participant for examination during
business hours except that a Participant shall examine only such records as
pertain exclusively to the examining Participant and to the Policy. The Plan
Administrator shall prepare and shall file as required by law or regulation all
reports, forms, documents and other items required by ERISA, the Code, and every
other relevant statute, each as amended, and all regulations thereunder (except
that the Company, as payor of the Severance Benefits, shall prepare and
distribute to the proper recipients all forms relating to withholding of income
or wage taxes, Social Security taxes, and other amounts that may be similarly
reportable).
































































15



--------------------------------------------------------------------------------




ARTICLE IX


AMENDMENT, TERMINATION AND DURATION


Section 9.01 Amendment, Suspension and Termination. Except as otherwise provided
in this Section 9.01, the Board or its delegate shall have the right, at any
time and from time to time prior, to amend, suspend or terminate the Policy in
whole or in part, for any reason or without reason, and without either the
consent of or the prior notification to any Participant, by a formal written
action. Notwithstanding the foregoing,


(a) After the occurrence of a Potential Change in Control (and prior to its
expiration in accordance with Section 2.29(y)), (i) any termination or
suspension of the Policy will not be applicable to Eligible Employees who are
employed on the date of occurrence of the Potential Change in Control, and (ii)
no amendment shall adversely affect any right of a Participant or Eligible
Employee without the written consent of such Participant or Eligible Employee.


(b) After the occurrence of a Change in Control, (i) any termination or
suspension of the Policy during the two year period following the Change in
Control will not be applicable to Eligible Employees who are employed on the
date of occurrence of the Change in Control, (ii) no amendment during the two
year period following the Change in Control shall adversely affect any right of
a Participant or Eligible Employee without the written consent of such
Participant or Eligible Employee, and (iii) no amendment shall give the Company
the right to recover any amount paid to any Participant prior to the date of
such amendment or to cause the cessation of Severance Benefits already approved
for a Participant who has executed a Release.


(c) Any amendment or termination of the Policy must comply with all applicable
legal requirements including, without limitation, compliance with Code Section
409A and the regulations and ruling promulgated thereunder, securities, tax, or
other laws, rules, regulations or regulatory interpretations thereof, applicable
to the Policy.


Section 9.02 Duration. The Policy shall continue in full force and effect until
the earlier of (a) termination of the Policy pursuant to Section 9.01 or (b) the
second anniversary of a Change in Control; provided, however, that after the
termination of the Policy, if any Participant terminated employment due to a
Covered Termination or Change in Control Termination prior to the termination of
the Policy and is still entitled to receive payments or benefits hereunder, then
the Policy shall remain in effect with respect to such Participant until all of
the obligations of the Company are satisfied with respect to such Participant.


























































16



--------------------------------------------------------------------------------





ARTICLE X


DUTIES OF THE COMPANY AND THE COMMITTEE


Section 10.01 Records. The Company shall supply to the Committee all records and
information necessary to the performance of the Committee’s duties.


Section 10.02 Payment. Payments of Severance Benefits to Participants shall be
made in such amount as determined by the Committee under Article V, from the
Company’s general assets or from a supplemental unemployment benefits trust, in
accordance with the terms of the Policy, as directed by the Committee.


Section 10.03 Discretion. Any decisions, actions or interpretations to be made
under the Policy by the Board, the Committee and the Plan Administrator, acting
on behalf of either, shall be made in each of their respective sole discretion,
not in any fiduciary capacity and need not be uniformly applied to similarly
situated individuals and such decisions, actions or interpretations shall be
final, binding and conclusive upon all parties. As a condition of participating
in the Policy, the Participant acknowledges that all decisions and
determinations of the Board, the Committee and the Plan Administrator taken in
good faith shall be final and binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under the
Policy on his or her behalf.


ARTICLE XI


CLAIMS PROCEDURES


Section 11.01 Claim. Each Participant under this Policy may contest any action
taken or determination made by the Company, the Board, the Committee or the Plan
Administrator that affects the rights of such Participant hereunder by
completing and filing with the Plan Administrator a written claim in the manner
specified by the Plan Administrator no later than one hundred and eighty (180)
days following the date the action was taken or determination made, which claim
must be supported by such information as the Plan Administrator deems relevant
and appropriate. No person may bring an action for any alleged wrongful denial
of Policy benefits in a court of law unless the claims procedures described in
this Article XI are exhausted and a final determination is made by the Plan
Administrator and/or the Named Appeals Fiduciary. If the terminated Participant
or interested person challenges a decision by the Plan Administrator and/or
Named Appeals Fiduciary, a review by the court of law will be limited to the
facts, evidence and issues presented to the Plan Administrator during the claims
procedure set forth in this Article XI. Issues not raised with the Plan
Administrator and/or Named Appeals Fiduciary will be deemed waived.


Section 11.02 Response to Claim. The Plan Administrator will review the claim
filed pursuant to Section 11.01 and make a determination thereon. In the event
that any claim relating to the administration of Severance Benefits is denied in
whole or in part, the Plan Administrator shall notify in writing the terminated
Participant or his or her beneficiary (“claimant”) whose claim has been so
denied of such denial within ninety (90) days after the receipt of the claim for
benefits. This period may be extended an additional ninety (90) days if the Plan
Administrator determines such extension is necessary and the Plan Administrator
provides notice of extension to the claimant prior to the end of the initial
ninety (90) day period. The notice advising of the denial shall: (a) specify the
reason or reasons for denial, (b) make specific reference to the Policy
provisions on which the determination was based, (c) describe any additional
material or information necessary for the claimant to perfect the claim
(explaining why such material or information is needed), (d) describe the
Policy’s review procedures and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
section 502(a) of ERISA following an adverse benefit determination on review,
and (e) include any other information required by ERISA.


Section 11.03 Appeals of Denied Administrative Claims. All appeals shall be made
by the following procedure:


(a) A claimant whose claim has been denied shall file with the Plan
Administrator a notice of appeal of the denial. Such notice shall be filed
within sixty (60) calendar days of notification by the Plan Administrator of the
denial of a claim, shall be made in writing, and shall set forth all of the
facts upon which the appeal is based. Appeals not timely filed shall be barred.


(b) The Named Appeals Fiduciary shall consider the merits of the claimant’s
written presentations, the merits of any facts or evidence in support of the
denial of benefits, and such other facts and circumstances as the Named Appeals
Fiduciary shall deem relevant.


(c) The Named Appeals Fiduciary shall render a determination upon the appealed
claim which determination shall be accompanied by a written statement as to the
reasons therefor. The determination shall be made to the claimant within


17



--------------------------------------------------------------------------------




sixty (60) days of the claimant’s request for review, unless the Named Appeals
Fiduciary determines that special circumstances require an extension of time for
processing the claim. In such case, the Named Appeals Fiduciary shall notify the
claimant of the need for an extension of time to render its decision prior to
the end of the initial sixty (60) day period, and the Named Appeals Fiduciary
shall have an additional sixty (60) day period to make its determination. The
determination so rendered shall be binding upon all parties as long as it is
made in good faith. If the determination is adverse to the claimant, the notice
shall (i) provide the reason or reasons for denial, (ii) make specific reference
to the Policy provisions on which the determination was based, (iii) include a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to a the claimant’s claim for benefits, and (iv) state that
the claimant has the right to bring an action under section 502(a) of ERISA.


Section 11.04 Appointment of the Named Appeals Fiduciary. The Named Appeals
Fiduciary shall be the person or persons named as such by the Board or
Committee, or, if no such person or persons be named, then the person or persons
named by the Plan Administrator as the Named Appeals Fiduciary; provided,
however, that effective on the date of a Change in Control, the Plan
Administrator shall also serve as the Named Appeals Fiduciary. For periods
before the date of a Change in Control, Named Appeals Fiduciaries may at any
time be removed by the Board or Committee, and any Named Appeals Fiduciary named
by the Plan Administrator may be removed by the Plan Administrator. All such
removals may be with or without cause and shall be effective on the date stated
in the notice of removal. The Named Appeals Fiduciary shall be a “Named
Fiduciary” within the meaning of ERISA, and unless appointed to other fiduciary
responsibilities, shall have no authority, responsibility, or liability with
respect to any matter other than the proper discharge of the functions of the
Named Appeals Fiduciary as set forth herein.
















































































18



--------------------------------------------------------------------------------





ARTICLE XII


MISCELLANEOUS


Section 12.01 Nonalienation of Benefits. None of the payments, benefits or
rights of any Participant shall be subject to any claim of any creditor of any
Participant, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment
(if permitted under applicable law), trustee’s process, or any other legal or
equitable process available to any creditor of such Participant. No Participant
shall have the right to alienate, anticipate, commute, pledge, encumber or
assign any of the benefits or payments that he or she may expect to receive,
contingently or otherwise, under this Policy.


Section 12.02 Notices. All notices and other communications required hereunder
shall be in writing and shall be delivered personally or mailed by registered or
certified mail, return receipt requested, or by overnight express courier
service. In the case of the Participant, mailed notices shall be addressed to
him or her at the home address which he or she most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to the Plan Administrator.


Section 12.03 Successors. Any Successor shall assume the obligations under this
Policy and expressly agree to perform the obligations under this Policy.


Section 12.04 Other Payments. Except as otherwise provided in this Policy, no
Participant shall be entitled to any cash payments or other severance benefits
under any of the Company’s then current severance pay policies for a termination
that is covered by this Policy for the Participant.


Section 12.05 No Mitigation. Participants shall not be required to mitigate the
amount of any Severance Benefits provided for in this Policy by seeking other
employment or otherwise, nor shall the amount of any Severance Benefits provided
for herein be reduced by any compensation earned by other employment or
otherwise, except if the Participant is re-employed by the Company, in which
case Severance Benefits shall cease.


Section 12.06 No Contract of Employment. Neither the establishment of the
Policy, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any benefits shall be construed as giving any
Eligible Employee or any person whosoever, the right to be retained in the
service of the Company, and all Eligible Employees shall remain subject to
discharge to the same extent as if the Policy had never been adopted.


Section 12.07 Severability of Provisions. Except as set forth in Section 7.05,
if any provision of this Policy shall be held invalid or unenforceable by a
court of competent jurisdiction, such invalidity or unenforceability shall not
affect any other provisions hereof, and this Policy shall be construed and
enforced as if such provisions had not been included.


Section 12.08 Heirs, Assigns, and Personal Representatives. This Policy shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties, including each Participant, present and future.


Section 12.09 Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Policy, and shall not be employed in the construction of the Policy.


Section 12.10 Gender and Number. Where the context admits, words in any gender
shall include any other gender, and, except where otherwise clearly indicated by
context, the singular shall include the plural, and vice-versa.


Section 12.11 Unfunded Policy. The Policy shall not be funded. No Participant
shall have any right to, or interest in, any assets of the Company that may be
applied by the Company to the payment of Severance Benefits.


Section 12.12 Payments to Incompetent Persons. Any benefit payable to or for the
benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company, the Committee and
all other parties with respect thereto.


Section 12.13 Lost Payees. A benefit shall be deemed forfeited if the Committee
is unable to locate a Participant to whom Severance Benefits are due. Such
Severance Benefits shall be reinstated if application is made by the Participant
for the forfeited Severance Benefits while this Policy is in operation.




19



--------------------------------------------------------------------------------




Section 12.14 Controlling Law. This Policy shall be construed and enforced
according to the laws of the State of Wisconsin to the extent not superseded by
Federal law.




20

